COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  HECTOR DOMINGUEZ,                             §               No. 08-17-00118-CV

                       Appellant,               §                 Appeal from the

  v.                                            §                210th District Court

  MARVIN DOMINGUEZ,                             §             of El Paso County, Texas

                       Appellee.                §              (TC# 2014-DCV0981)

                                                §
                                           ORDER

       On May 25, 2017, this Court issued an order for mediation referral. The order required the

parties to make any objection to referral within ten days of the order. On May 30, 2017 Appellee

timely filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Reporter’s Record shall now be filed in this Court on or before June 30, 2017.

Further, the Court has this day filed the Clerk’s Record (1 volume) which was received on May

30, 2017 for the above styled and numbered cause.

       IT IS SO ORDERED this 31st day of May, 2017.



                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.